FILED: October 19, 2006
IN THE SUPREME COURT OF THE STATE OF OREGON
In Re Complaint as to the Conduct of
LAUREN PAULSON,
Accused.
(OSB No. 04-26; SC S53185)
On review of the decision of a trial panel of the
Disciplinary Board.
Argued and submitted September 6, 2006.
Lauren Paulson, Aloha, argued the cause and filed the brief
for himself.
Stacy J. Hankin, Assistant Disciplinary Counsel, Lake
Oswego, argued the cause and filed the brief for the Oregon State
Bar.
Before De Muniz, Chief Justice, and Gillette, Durham,
Riggs,* Balmer, and Kistler, Justices.**
PER CURIAM
The accused is suspended from the practice of law for a
period of four months, with the period of suspension to run
consecutively to the period of suspension imposed on the accused
Paulson II.
*Riggs, J., retired September 30, 2006, and did not
participate in the decision of this case.
**Carson and Walters, JJ., did not participate in the
consideration or decision of this case.
PER CURIAM
In this lawyer disciplinary proceeding, the Oregon
State Bar charged the accused with violating Oregon Code of
Professional Responsibility Disciplinary Rules (DR) 7-104(A)(1)
(knowingly contacting a represented person on a subject directly
related to the representation); 4-101(B)(1) (knowingly revealing
client secrets); 4-101(B)(2) (knowingly using client secrets to
disadvantage of client); and 1-103(C) (failing to cooperate with
disciplinary investigation). (1)  A trial panel of the
Disciplinary Board found that the accused had violated each of
those rules and suspended him for four months.  We affirm the
trial panel's decision.
This case arises in an unusual posture.  On review, the
accused does not challenge either the trial panel's findings that
he violated the disciplinary rules or the sanction that the trial
panel imposed for those violations. (2)  The Bar also does not
challenge either the trial panel's findings or the sanction. 
Given that procedural posture, we do not believe that an extended
discussion of either the facts or the sanction would benefit
bench or bar.  We summarize our findings instead.
We find by clear and convincing evidence, as the trial
panel did, that the accused violated four disciplinary rules. 
Specifically, we find that the accused met with his client,
Dascher, and a former client, Wiren, regarding claims that Wiren
had sexually abused Dascher's daughter.  The accused knew, when
he met with Dascher and Wiren, that another lawyer represented
Wiren on the sexual abuse charges and that Wiren's lawyer had not
consented to the meeting.  The accused's conduct violated DR 7-104(A)(1), which prohibits knowingly contacting a represented
person on a subject directly related to the representation.
Later, at a hearing where the accused was representing
Dascher, he knowingly revealed a secret regarding his former
client, Wiren, in violation of DR 4-101(B)(1), and he knowingly
used that information to Wiren's disadvantage in violation of DR
4-101(B)(2).  Finally, when the Bar investigated the accused
regarding those charges, the accused repeatedly failed to comply
with the Bar's reasonable requests for information in violation
of DR 1-103(C).
Based on those violations, the trial panel suspended
the accused from the practice of law for four months.  Although
the sanction that the trial panel imposed is lenient, it is
within the range of permissible sanctions.  In the absence of any
objection to that sanction from either the accused or the Bar, we
accept it. 
In his brief on review, the accused raises what he
characterizes as "affirmative defenses" to the Bar's charges and
also objects to various procedures that the Bar used.  We address
four of the accused's arguments in this opinion.  We have
considered the remainder of his arguments and reject them without
further discussion.
The accused's two primary defenses are related.  He
asserts that the Bar initiated this and other disciplinary
proceedings against him in retaliation for his Bar activities and
also to prevent him from expressing his opinions.  He contends
that the Bar's decision to pursue those disciplinary charges
violated his rights to free speech and due process under the
First and Fourteenth Amendments to the United States
Constitution.  Having reviewed the record in its entirety, (3)
we find that the accused has failed to prove that the Bar
initiated this disciplinary proceeding either to retaliate
against him or to prevent him from expressing his opinions.  If,
as we find, the accused has failed to prove that the Bar
initiated this proceeding for an impermissible reason, then the
accused's constitutional claims necessarily fail. (4)
The accused also argues that the Bar's Board of
Governors, with the disciplinary counsel's participation,
"actually appoints the disciplinary board."  The accused
recognizes that the Supreme Court in fact appoints the members of
the Disciplinary Board, from which the three-person trial panel
that heard his case was drawn.  In his view, however, the court
does not exercise independent authority over the appointment
process but merely accepts the Bar's recommendation.
As we understand the accused's argument, he does not
contend that any person on his trial panel was biased against
him. (5)  Rather, his argument rests on the proposition that
the Bar, along with the Bar's disciplinary counsel, plays too
large a role in the appointment process.  The record, however,
does not support the accused's claim that this court did not
exercise independent judgment in appointing the members of the
Disciplinary Board.  Beyond that, in light of this court's de
novo review in disciplinary cases, the deficiency that the
accused perceives in the appointment process has no effect on
either the fairness or the legitimacy of our conclusion that the
accused committed the charged disciplinary violations.  See In re
Reuben G. Lenske, 269 Or 146, 164, 523 P2d 1262 (1974)
(explaining that "[t]he fact that the Board of Governors of the
Oregon State Bar may have been selected by what is referred to by
the accused as an 'undemocratic process' does not invalidate
these [disciplinary] proceedings").
Finally, the accused argues that Oregon State Bar Bylaw
§ 18.6 is an unconstitutional bill of attainder.  See US Const,
Art I, § 10, cl 1 (prohibiting bills of attainder).  That bylaw
suspends a member of the Bar's Board of Governors (board) from
service on the board during the pendency of formal misconduct
charges.  The accused is a member of the board currently
suspended from service as a result of the bylaw.  The
constitutional challenge that the accused raises is irrelevant to
this proceeding, however.  The question whether the bylaw is a
bill of attainder has no bearing on the question whether the
accused committed the charged disciplinary violations. (6)
Having considered all the accused's arguments, we find
that he committed the four charged disciplinary violations and
suspend him from the practice of law for four months.  We note
that the accused currently is suspended from the practice of law
for six months as a result of an earlier disciplinary proceeding. 
See In re Paulson (Paulson II), 341 Or 13, 34, 136 P3d 1087
(2006) (imposing six-month suspension).  The four-month
suspension resulting from these disciplinary violations will run
consecutively to that suspension.  See In re Meyer (II), 328 Or
220, 229, 970 P2d 647 (1999) (imposing consecutive sentence in
similar circumstances).
The accused is suspended from the practice of law for a
period of four months, with the period of suspension to run
consecutively to the period of suspension imposed on the accused
in Paulson II.


1. The Oregon Rules of Professional Conduct became
effective January 1, 2005.  Because the conduct at issue in this
case occurred before that date, we apply the Oregon Code of
Professional Responsibility.
Return to previous location.



2. The accused does raise certain matters that he
characterizes as "affirmative defenses" and certain procedural
objections.  We address those matters later in this opinion.
Return to previous location.



3. Much of the alleged "evidence" on which the accused
relies is not in the record.  We decline to consider that
evidence because "we review lawyer disciplinary matters on the
record that was before the trial panel."  In re Harris, 334 Or
353, 357, 49 P3d 778 (2002).
Return to previous location.



4. Given those factual findings, we need not decide
whether the accused's version of the facts, if true, would rise
to the level of a due process violation.  Similarly, we need not
decide whether the accused's free speech claim constitutes a
defense to a disciplinary charge.
Return to previous location.



5. Bar Rule of Procedure (BR) 2.4(g) authorizes an accused
to make one peremptory challenge and an unlimited number of
challenges for cause to members of a trial panel.  The rule
requires, however, that an accused make any challenge in writing
within seven days of written notice of the appointment of the
trial panel.  In this case, the accused did not challenge any
member of the trial panel under that rule.
Return to previous location.



6. The accused also argues that the trial panel violated
ORS 45.400 when it allowed an adverse witness to testify by
telephone.  ORS 45.400(1) provides that, if certain conditions
are met, courts may order a witness to testify by telephone in
"any civil proceeding" or juvenile dependency proceeding.  By its
terms, that statute does not apply to a trial panel's hearing in
Bar disciplinary proceedings.  See ORS 9.529 (describing nature
of bar disciplinary proceedings); In re Harris, 334 Or at 359-61
(same).
Return to previous location.